Title: To Alexander Hamilton from Joseph Nourse, 30 November 1793
From: Nourse, Joseph
To: Hamilton, Alexander



Treasury DepartmentRegister’s Office 30th. Novr 1793
Sir

I have the honor to enclose a Certificate of the Sums issuable from the Treasury of the United States for the payment of Interest which was due to the several Creditors on the Books of the Treasury on the 30th September 1793; and to the Trustees for Redemption of the Public Debt for Interest arising to the same Period upon the Stock standing in their names and in the name of Samuel Meredith in trust for the United States Vizt


 To the several Creditors

277,052, 1


 To the Trustees for the Redemption of the Public debt

 15 575 22


  Total Sum issuable
Drs.
292,627.23


With the Greatest Respect   I am Sr.   Your mo: ob hb Serv:

Joseph Nourse Rgr
Hon. Alex: HamiltonSec: of the Try.

